Case 9:20-cv-00185-RC-KFG Document 8 Filed 11/02/20 Page 1 of 2 PageID #: 29



                            **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


ELVIS WAYNE JONES                                 §

VS.                                               §      CIVIL ACTION NO. 9:20-CV-185

TDCJ-ID INSPECTOR SPY CONTRACTS,                  §
ET AL.

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Elvis Wayne Jones, a prisoner currently confined at the Allred Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff sought leave to proceed in forma

pauperis.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends denying plaintiff leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915(g) and dismissing the action unless plaintiff paid the $400 filing fee

within fourteen days after the Report and Recommendation was entered.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No
Case 9:20-cv-00185-RC-KFG Document 8 Filed 11/02/20 Page 2 of 2 PageID #: 30



                             **NOT FOR PRINTED PUBLICATION**

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties. Plaintiff has not paid the filing fee.

                                                  ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 7) is ACCEPTED. A final judgment will be

entered in this case in accordance with the Magistrate Judge’s recommendation.



             So Ordered and Signed
             Nov 2, 2020




                                                    2
